 364DECISIONSOF NATIONAL LABOR RELATIONS BOARDTrinity Trucking&Materials Corp.andLloyd Joy.Case 25-CA-6402November 5, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOLloyd Joy, an individual, filed a charge on July 17,1974, which was duly served on Respondent TrinityTrucking& Materials Corp., hereinafter calledRespondent or Company. In the charge,, it wasalleged that Respondent had discharged employeesJoy, Simmons, and Gibbens in violation of Section8(a)(1) and (3) of the Act. The three employees alsofiledgrievances under their collective-bargainingagreement protesting their discharges. Thereafter,based on a letter from Respondent's counsel, theRegionalDirector for Region 25 of the NationalLabor Relations Board deferred action on the chargepending arbitration of the grievances. On September11, 1974, the arbitration was held, and on November19, 1974, the arbitrator issued his award denying thegrievances.On February 27, 1975, the RegionalDirector for Region 25 of the National LaborRelations Board issued a complaint and notice ofhearing in this proceeding, alleging that Respondenthad engaged in and is engaging in certain unfairlabor practices affecting commerce within the mean-ing of Sections 8(a)(1) and (3) and 2(6) and (7) of theNational Labor Relations Act, as amended. Respon-dent filed an answer, admitting in part and denyinginpart,theallegationsof the complaint, andrequesting that the Board defer to the arbitrator'saward.Thereafter, Respondent filed a "Motion for Sum-mary Judgment and Transfer of Case" and amemorandum in support thereof, with exhibitsattached.Respondent moves the Board to entersummary judgment in its favor on the ground thatthere is no genuine issue as to any material fact,inasmuch as the grievances have been fairly andfinally resolved through arbitration. The GeneralCounsel filed a response in opposition to Respon-dent'sMotion for Summary Judgment, as well as aMotion for Summary Judgment against the Respon-dent, based on the facts admitted by Respondent inits brief. In the alternative, General Counsel request-ed that the case be remanded for hearing under theprovisions of Section 102.34 of the Board's Rules andRegulations. On April 7, 1975, in opposition to theGeneral Counsel's response and motion, Respondentfiled a reply brief.On April 8, 1975, the Board issued an ordertransferring the proceedings before it and a NoticeTo Show Cause why the Respondent's and/or theGeneral' Counsel's motions should or, should not begranted. Thereafter, on April 18, 1975, Respondentfiled its "Statement in Support of its Motion forSummary Judgment and Against Counsel for theGeneral Counsel's Motion for Summary Judgment."On April 21, 1975, counsel for the General Counselfiled his "Statement of Cause in support of HisResponse to the Respondent's Motion for SummaryJudgment andMotion for Summary Judgmentagainst Respondent."On April 16, 1975, counsel for the Charging Partyfiled a "Motion for Enlargement of Time WithinWhich To Respond to Motion for Summary Judg-ment."On April 24, 1975, Respondent filed a"Memorandum in Opposition to Individual Coun-sel'sMotion To Submit Evidence on the Merits ofthe Case." On May 2, 1975, counsel for the ChargingParty filed a "Response to Defendant's Motion forSummary Judgment." On May 2, 1975, GeneralCounsel filed a "Response to Board's Notice ToShow Cause Against Respondent'sMotion forSummary Judgment and Motion for SummaryJudgment against Respondent." On May 7, 1975,counsel for the Charging Party filed an "AdditionalResponse to Respondent's Motion for SummaryJudgment." Finally, in response to counsel for theCharging Party and the General Counsel, Respon-dent,on May 14, 1975, filed a reply brief withaddendum.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Rulings on Motions for Summary JudgmentThe complaint alleges that Respondent unlawfullydischarged employees Joy, Gibbens, and Simmonsfor engaging in protected concerted activity, includ-ing seeking to recover damages for lost wages fromthe Respondent in civil litigation. Respondent movesthat we defer to an arbitral decision upholding thedischarges because, according to Respondent, thearbitral decision meets theSpielbergstandards.'GeneralCounselmoves the Board to issue aDecision and Order against Respondent, containingfindings of fact and conclusions of law as alleged inthecomplaint,and issue an appropriate orderremedying the unfair labor practices so found. In thealternative,GeneralCounselmoves the BoardiSpielberg Manufacturing Company,112 NLRB 1080 (1955).221 NLRB No. 64 TRINITY TRUCKING & MATERIALS CORP.365remand the casefor hearing. General Counsel arguesthat the Board should not defer to the arbitrator'saward`because the award is repugnant to the policiesof the Act.There is no dispute regarding most of the facts inthiscase.On June 28, 1974, employees Joy, Gibbens,and Simmonsfiled a civil action against Respondent,WabashValleyAsphaltCompany,Inc.(Respondent's largestcustomer), and others. Theemployees' lawsuit was based on an alleged breach ofcontract for failing to pay the contract scale forwagesand, truck rentals for approximately 6 years.The employees, in their civil action, sought compen-satory damages of $40,000 and punitive damages of$200,000. Respondent became aware of the employ-ees' lawsuiton June 29, 1974. Thereafter, Respon-dentsentformalwarning letters to the threeemployees,statingthat they must withdraw within 48hours that portion of their lawsuit seeking, punitivedamagesor they would be discharged. When thethree employees refused to withdraw any portion oftheir lawsuit,they were discharged. Following theirdischarges, the three employees filed grievances withtheirUnion 2 protesting their discharges. EmployeeJoy filed an unfair labor practice charge with theBoard, alleging`that the three discharges were inviolationof Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended.3On September11, 1974, the arbitrator issued hisaward,finding that Respondent was justified interminatingemployees Joy, Gibbens, and Simmons.The arbitrator found that the discharges did notviolate eitherthe collective-bargaining agreement orthe rights of the employees under Section 7 of theNational LaborRelationsAct, as amended.In regardto the Section 7 rights of employees filingcivilactions againsttheir employer, the Board inLevitonManufacturing Company, Inc.,4reiterated theapplicable principle that the filing of the civil actionby a group of employees is protected activity unlessdone with malice or inbad faith. In denyingenforcementof our Order, the First Circuit conclud-ed, in agreementwith the Administrative Law Judgeand contrary to the Board, that the employees in thatcase had filed their lawsuit in bad faith. However, aswe read its decision, the court agreed with the Board2 LocalUnion No 144, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America3Members Fanning and Jenkins do not agree with the RegionalDirector's action in deferring action on the charge pending arbitration, butbelieve that the Regional Director should have proceeded to the merits ofthe case upon the filing of the charge, for reasons set forth in their dissentingopinions inCollyer InsulatedWire, A Gulf and Western Systems Co,192NLRB 837 (1971),andrelated cases4 203 NLRB 309, (1973), enforcement denied 486 F.2d 686 (C A. 1,1973). See alsoSarkes Tarzian, Inc,149 NLRB 147 (1964);Socony MobilOil Company, Inc,153 NLRB 1244 (1965), enfd as modified 357 F 2d 662(C.A 2, 1966)5Respondent contends that the bad faith of employee Joy in filing thethat the applicable principle- of law was correctlystated inLeviton.As it is apparent that the arbitrator, in making hisaward, failed to recognize the governing principle oflaw and the right of employees to sue their employerin a civil action, we shall not defer to the arbitrator'saward.We do not refuse to defer to the arbitrator'saward because we would have reached a differentresult.Rather, because the arbitrator totally failed toview the case in light of rights accorded by the Act,we must conclude that the award was- repugnant tothe policies of the Act.In requesting that we defer to the arbitrator'saward, - Respondent contends that the actions ofemployees Joy, Simmons, and Gibbens were taken inbad faith and that the arbitrator so found. Under ourdecisioninLeviton,bad faith would render theemployees' actions unprotected. However, we cannotconclude that the arbitrator, based on'matters apartfrom the lawsuit itself,5 found any bad faith by theemployees.Rather, the arbitrator, in finding thedischarges justified, relied on the fact that theemployees brought, a lawsuit rather than grievingunder the collective-bargaining agreement and thatthey requested (and failed to withdraw their claimfor) punitive damages in their .lawsuit. However, ifthe right of employees to file a labor-related lawsuitisa protected activity, the fact that the suit is filedcannot establish bad faiths Further, although thegoverning principle of law does not preclude anexamination of the civil suit and its attendantpleadings, we do not find it particularly significantthat the employees sought punitive damages in theircivil action. The pleadings do not decide the lawsuit,and the merits of the lawsuit, including the matter ofremedies, are best left to the court hearing thelawsuit.The protected right of employees to file acivilaction would be seriously diluted should we,based on the pleadings in the suit, decide that certainaspects of the suit are without merit and thereforeestablish bad faith. If the lawsuit is filed in goodfaith, the fact that it may have been groundless orthat it was later dismissed on the pleadings would notin itself make the activity unprotected or establishbad faith. Cf.WallsManufacturing Company, Inc.,137 NLRB 1317 (1962). Further, the discharges arelawsuit is establishedby evidenceadduced at the arbitration hearingshowing that Joy had longevidenced malice toward the Respondent.However, itdoes not appear thatthe arbitratormade a findingof bad faithbut rather found onlythat the actionsof Joy, as wellas those of Simmonsand Gibbens,were "deliberate."That findingdoes not answer the crucialquestionof what wasthe motivation of the three employeesCertainly, inregard toSimmons andGibbens, there is no finding and no evidence, basedon mattersapart fromthe lawsuit, that they acted in bad faith6We note thatthe employees' civil actionsought relief based on a periodof 6 years,whereas the grievanceprocedureof the contract necessitates thefiling of agrievance within 10 days of occurrence of the eventout of whichthe grievance arises 366DECISIONSOF NATIONALLABOR RELATIONS BOARDnot justified because the Respondent sincerelybelieved the action to have been brought in bad faithif the suitwas actually brought in good faith.The, arbitrator's ultimateconclusion was that "thedischargeof the grievants ,was imposed because oftheir failuretowithdraw the claim for punitivedamages."That conclusion was obviously based onthe arbitrator's finding that the filing of a lawsuitcontaininga claim for punitive damages (whichclaim_ the employees refused to withdraw at theEmployer's, request) constituted "disloyalty" and notprotected activity. The arbitrator did not base hisconclusion upon any finding of bad faith by theemployees.Therefore,as it isclear that the arbitratorfailed to recognizethe governing principle of law asstatedby the Board inLevitonand apply thatprinciple tothis case,we must conclude that hisaward wasrepugnantto the purposes of the Act andwe shall not'defer.Accordingly,we shall denyRespondent'sMotion for Summary Judgment.General Counsel moves for Summary JudgmentagainstRespondent based on the facts admitted inRespondent'sbrief.However, having examined theRespondent'sposition in this case, we find' noadmissionby Respondent that the three employeesfiledtheir lawsuitin good faith. Respondent arguesthat the, 'lawsuitwas undertaken in bad faith.Therefore, we find that the motive of the employeesin filing theirlawsuit remainsa crucial and, unre-solved issue in this case.In light of the governingprinciple of law and the facts before us, we concludethat'we do not have sufficient facts to resolve theissues in this case.We shall therefore deny theGeneral Counsel's Motion for Summary Judgmentand allow the merits of the complaint to be decidedafter a hearing before an Administrative Law Judge.ORDERIt ishereby ordered that the Respondent's MotionforSummary Judgment and General Counsel'sMotion for Summary Judgment be, and they herebyare, denied.IT IS FURTHER ORDERED that a hearing be heldbefore an Administrative Law Judge to be designatedby the Chief Administrative Law Judge for thepurpose of receiving evidence on the issues raised bythe allegations of the complaint.IT IS FURTHER ORDERED that the above-entitledproceeding ' be, and it is hereby is, remanded to theRegional Director for Region 25 for the purpose ofarranging such hearing, and that the said RegionalDirector be, and he hereby is, authorized to issuesuch notice thereof.IT IS FURTHER ORDERED that, upon the, conclusionof the hearing, the Administrative Law Judge shallprepare andserveon the parties a decision contain-ing findings of fact, conclusions of law, and recom-mendations based upon the evidence received andthat, following service of such decision on- the parties,the provisions of Section 102.46 of the Board's Rulesand Regulations, Series 8, as amended, shall beapplicable.